[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS

                    For The FIRST CIRCUIT

                                         

No. 93-1164 

                       JOHN B. DEMPSEY,

                    Plaintiff, Appellant,

                              v.

                         VANNA WHITE,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. A. David Mazzone, U.S. District Judge]
                                                    

                                         

                            Before

                  Torruella, Cyr and Boudin,
                       Circuit Judges.
                                     

                                         

John B. Dempsey on brief pro se.
               

                                         

                        June 11, 1993
                                         

          Per Curiam.   The only  question presented by  this
                    

appeal is whether the district court abused its discretion in

denying  pro  se appellant's  motion  under Fed.  R.  Civ. P.
                

60(b).  See Duffy v. Clippinger,  857 F.2d 877, 879 (1st Cir.
                               

1988).  Appellant's allegations that he is entitled to relief

from judgment  because of  excusable neglect,  Rule 60(b)(1),

and newly discovered evidence,  Rule 60(b)(2), are frivolous.

It is clear that appellant's  profferings - that he failed to

cite  certain  statutes,  propound  certain  theories,  offer

certain   amendments,   or   refer   to   certain   non-legal

publications  - are merely attempts to  reargue the merits of

his case.  We affirmed the dismissal of appellant's complaint

as frivolous  under 28 U.S.C.    1915(d).  Dempsey  v. White,
                                                            

No. 91-1253, slip op. Mar. 29,  1991.  There was no error  of

judgment on the part of the trial court.

          Affirmed.   Appellant's  pending motion  for a  gag
                  

order restraining order is denied.
                                 

                            - 2 -